ITEMID: 001-83278
LANGUAGEISOCODE: ENG
RESPONDENT: RUS
BRANCH: CHAMBER
DATE: 2007
DOCNAME: CASE OF KUKAYEV v. RUSSIA
IMPORTANCE: 3
CONCLUSION: Preliminary objection dismissed (Art. 35) Admissibility criteria;(Art. 35-1) Exhaustion of domestic remedies;Preliminary objection dismissed (Art. 34) Individual applications;(Art. 34) Victim;Violation of Article 2 - Right to life (Article 2-1 - Life) (Substantive aspect);Violation of Article 3 - Prohibition of torture (Article 3 - Inhuman treatment) (Substantive aspect);Violation of Article 13+2 - Right to an effective remedy (Article 13 - Effective remedy) (Article 2 - Right to life;Article 2-1 - Life);Violation of Article 13+3 - Right to an effective remedy (Article 13 - Effective remedy) (Article 3 - Prohibition of torture;Inhuman treatment);Violation of Article 38 - Examination of the case-{general} (Article 38 - Examination of the case);Pecuniary and non-pecuniary damage - award (Article 41 - Non-pecuniary damage;Pecuniary damage;Just satisfaction)
JUDGES: Peer Lorenzen
TEXT: 7. The applicant was born in 1945 and lives in Grozny.
8. The facts of the case as submitted by the parties are summarised in section A below (paragraphs 9-61). A description of the documents submitted by the Government is contained in section B below (paragraphs 62-66).
9. The applicant is the father of Aslanbek Kukayev, born in 1976, who at the material time was an officer of the special police unit of the Chechen Department of the Interior (отряд милиции особого назначения при Управлении внутренних дел РФ по Чеченской Республике – “the Chechen OMON”) and lived in Grozny, together with his parents.
10. In early October 1999 the Russian Government launched a counter-terrorist operation in the Chechen Republic.
11. The facts surrounding Aslanbek Kukayev's abduction are disputed by the parties.
12. The applicant did not witness his son's detention, and the following account is based on eyewitness statements submitted by him, including those of two police officers, Mr G. and Mr Dzh., and a civilian, Mr A.
13. On the morning of 26 November 2000 the applicant's son, along with another police officer, D., left home to report for duty at the headquarters of the Chechen OMON in the town of Gudermes. They were both wearing camouflage uniforms and had their OMON officers' identification cards.
14. At around 12 noon the applicant's son and D. were passing through Grozny central market in D.'s white VAZ 2106 Zhiguli car. At the same time federal servicemen were carrying out a special (“sweeping-up”) operation in the vicinity of the marketplace. According to Mr G.'s statement, the military personnel belonged to a “mobile detachment” (мобильный отряд) stationed in the central part of Grozny.
15. The servicemen blocked D.'s vehicle and then took Aslanbek Kukayev and D. away in the direction of the headquarters of the federal military detachment Don-100. Some time later the soldiers seized the Zhiguli car, which subsequently disappeared. The applicant submitted that the car had later been seen on several occasions at the Khankala federal military base.
16. At around 1 p.m. the applicant's son, D. and several other police officers of Chechen origin detained during the operation, including Mr Dzh., were put into a GAZ 66 truck with an emblem representing a rampant horse on its doors, which then drove off. According to Mr Dzh., the servicemen who apprehended them were hostile and offensive.
17. The truck having reached Ordzhonikidze Avenue in the centre of Grozny, the officer in charge ordered that Aslanbek Kukayev and D. be taken out of the truck. Mr Dzh. saw the applicant's son and D. being escorted by six federal servicemen towards the former Grozny Educational College building. The vehicle then drove on.
18. Several policemen of Chechen origin were detained during the “sweeping-up” operation at Grozny central market on 26 November 2000. Some of them were released later that day, including Mr Dzh. Aslanbek Kukayev and D. disappeared after being apprehended.
19. According to the applicant, on 27 November 2000 the central Russian television broadcaster announced that a number of members of illegal armed groups had been apprehended during a “sweeping-up” operation in the vicinity of Grozny central market. The applicant also enclosed information which he had obtained from the Internet site of Human Rights Watch to the effect that on 26 November 2000 the federal troops had carried out a “sweeping-up” operation at Grozny central market and that they had detained several people, some of them having subsequently disappeared.
20. The Government relied on a reply from the Prosecutor General's Office (Генеральная прокуратура РФ) to the effect that, on 26 November 2000, during daylight hours, “unidentified men wearing camouflage uniforms and armed with firearms” had abducted the applicant's son and several other persons near Grozny central market. The bodies of those abducted were subsequently found at various times in Grozny.
21. They also submitted, with reference to information provided by the Chechen Department of the Federal Security Service (Управление Федеральной службы безопасности по Чеченской Республике), that the federal forces had not conducted any special operations in the vicinity of Grozny central market on 26 or 27 November 2000.
22. According to the applicant, he learnt about his son's detention from his neighbour the next day. Immediately thereafter, he went to Gudermes, to the headquarters of the Chechen OMON, and enquired about his son. He was told that neither his son nor D. had reported for duty.
23. The applicant and his younger son also went to Grozny central market and enquired of those who had been there on 26 November 2000 about Aslanbek Kukayev. In particular, they questioned servicemen from the mobile detachment, showing Aslanbek Kukayev's photograph; however, the servicemen refused to talk to them.
24. The applicant further applied repeatedly to a number of State bodies, including prosecutors at various levels, the Grozny military commander's office (комендатура г. Грозного), the regional and federal departments of the Russian Ministry of the Interior, the Federal Security Service (Федеральная служба безопасности РФ – “the FSB”), the Special Envoy of the Russian President in Chechnya for Rights and Freedoms (Специальный представитель Президента Российской Федерации по соблюдению прав и свобод человека в Чеченской Республике) and the Russian President's Office (Администрация Президента РФ). In his letters to the authorities the applicant referred to the circumstances of his son's detention and asked for assistance and details of the investigation. In most cases he received formal responses informing him that his requests had been forwarded to various prosecutors.
25. On 13 December 2000 the Grozny prosecutor's office (прокуратура г. Грозного) commenced a criminal investigation into the disappearance of the applicant's son and D. under Article 126 § 2 of the Russian Criminal Code (kidnapping of two or more persons by a group using firearms). The file was given the number 12332.
26. On 29 January 2001 the Grozny prosecutor's office joined the aforementioned criminal case with several other cases opened in connection with abductions near Grozny central market on 26 November 2000 and the subsequent disappearance of a number of persons, on the ground that all those offences had been committed by the same persons. The case file was assigned the number 12331.
27. On 30 January 2001 the Chechen Department of the FSB forwarded the applicant's letter to the military prosecutor of military unit no. 20102 (военная прокуратура – войсковая часть 20102).
28. On 13 February 2001 the Grozny prosecutor's office suspended the investigation in criminal case no. 12331 on account of the failure to identify those responsible.
29. On the same date the head of the special police unit at the Chechen Department of the Interior issued the applicant with a certificate confirming that Aslanbek Kukayev had been an officer of that unit since 24 August 2000 and that he had disappeared on 26 November 2000 in the vicinity of Grozny central market.
30. By a letter of 22 February 2001 the military prosecutor of military unit 20102 returned the applications by the mothers of Aslanbek Kukayev and D. to the Grozny prosecutor's office. The letter stated that the applications in question had been forwarded to the military prosecutor of military unit no. 20102 by mistake, since no involvement of military personnel in the alleged offence had been established.
31. On 18 April 2001 the Grozny prosecutor's office resumed the investigation in criminal case no. 12331.
32. It appears that at some point in 2001 a new mobile detachment replaced the one stationed in the central part of Grozny.
33. On 22 April 2001, during the inspection of the area for which they were responsible, the servicemen of the mobile detachment found two corpses bearing signs of having met a violent death in the basement of Grozny Educational College in Ordzhonikidze Avenue. The servicemen notified a district office of the Department of the Interior and the Grozny prosecutor's office. It appears that a forensic examination of the corpses was conducted later that day.
34. On 23 April 2001 the bodies were identified by relatives as those of Aslanbek Kukayev and D. On the same day the applicant buried his son.
35. According to the applicant, his son's body was found 50 metres away from the place where he had last been seen alive on 26 November 2000. The applicant further submitted that both on 26 November 2000 and during the period thereafter the area in question had been under the firm control of the federal mobile detachment. He also claimed that the area had been tightly secured by the federal forces, fenced with barbed wire and watchtowers, and inaccessible to civilians, and that even the police and officials of the prosecutor's office had been required to obtain special leave to have access to the area on 22 April 2001. The applicant submitted a hand-drawn map of the area. In the Government's submission, “it was not established during the investigation that the area where the dead bodies of the applicant's son and D. had been found had been secured and that there had been no free access there”.
36. On 3 May 2001 the Forensic Examinations Bureau of the Chechen Republic (Республиканское бюро судмедэкспертизы) issued a medical death certificate (врачебное свидетельство о смерти) in respect of Aslanbek Khamzatovich Kukayev, born in 1976. The document stated that the applicant's son had died on 26 November 2000 as a result of gunshot wounds.
37. On 1 June 2001 the civil registry office of the Leninskiy District of Grozny certified the death of the applicant's son. The date and the place of death were recorded as 26 November 2000, Grozny.
38. On 7 August 2001 a military expert medical commission of the Chechen Department of the Interior (военно-врачебная комиссия УВД МВД РФ по Чеченской Республике) issued a certificate stating that Aslanbek Kukayev, an officer of the special police unit of the Chechen Department of the Interior, had died on 26 November 2000 as a result of a “gunshot wound to the head and fracture of the cranial bones”.
39. On 10 August 2001 the commander of the Chechen OMON drew up a report on the result of the internal investigation into the death of their officer, Aslanbek Kukayev. The report stated that on 26 November 2000 Aslanbek Kukayev and D. had left for the Zavodskoy District of Grozny to perform an operational task and had gone missing during a special “sweeping-up” operation in the vicinity of Grozny central market. On 22 April 2001 their bodies, bearing signs of a violent death, had been found in the basement of one of the destroyed buildings in Ordzhonikidze Avenue.
40. According to the Government, at some point the applicant and his wife had received compensation in connection with the death of their son, a police officer on duty. Under domestic law such compensation was payable for the loss of a breadwinner and comprised for each of them insurance payments of 19,786.25 Russian roubles (RUB – approximately 580 euros (EUR)), a lump-sum payment of RUB 44,365.80 (approximately EUR 1,300) and a pension in the amount of RUB 1,078.22 (approximately EUR 30).
41. In a letter of 21 May 2001 the Grozny prosecutor's office informed the applicant, in reply to a query from him, that on 12 May 2001 the file in criminal case no. 12331 concerning Aslanbek Kukayev's disappearance and the subsequent discovery of his body had been sent to the military prosecutor of military unit no. 20102 for further investigation.
42. On 1 July 2001 the Grozny prosecutor's office informed the applicant that the criminal proceedings in case no. 12331 had been suspended on 28 May 2001 on the ground of failure to identify those responsible.
43. On 7 August 2001 the Russian President's Office forwarded the applicant's complaint to the Prosecutor General's Office.
44. In a letter of 21 August 2001 the Southern Federal Circuit Department of the Prosecutor General's Office (Управление Генеральной Прокуратуры РФ в Южном федеральном округе) informed the applicant that his complaints concerning the ineffective investigation into the abduction of his son had been forwarded to the prosecutor's office of the Chechen Republic (прокуратура Чеченской Республики).
45. On 24 August 2001 the Russian Presidential Commission on Rights and Freedoms (Комиссия по правам человека при Президенте РФ) forwarded the applicant's complaint concerning the ineffective investigation into the killing of his son to the Prosecutor General's Office for examination. The latter, in its turn, forwarded the complaint to the prosecutor's office of the Chechen Republic on 3 September 2001.
46. By a letter of 10 September 2001 the prosecutor's office of the Chechen Republic requested the Grozny prosecutor's office to send it the file in criminal case no. 12331 so as to enable it to investigate the applicant's complaints relating to the ineffective investigation into his son's death.
47. On 10 October 2001 the Russian Ministry of the Interior informed the applicant that his complaint had been sent to the prosecutor's office of the Chechen Republic for examination.
48. On the same date the prosecutor's office of the Chechen Republic forwarded case file no. 12331, comprising 222 pages, to the Grozny prosecutor's office for further investigation. The latter reopened the proceedings instituted in the above-mentioned criminal case on 15 October 2001 and then adjourned them a month later on the ground that it was impossible to identify the perpetrators. At some point the case file was referred to the prosecutor's office of the Zavodskoy District of Grozny (прокуратура Заводского района г. Грозного – “the Zavodskoy District prosecutor's office”).
49. On 15 November 2001 the prosecutor's office of the Chechen Republic referred the applicant's complaint to the Grozny prosecutor's office.
50. On 25 March 2002 the Grozny prosecutor's office informed the applicant that the criminal proceedings instituted in connection with the abduction and killing of his son had been suspended, as it was impossible to identify the alleged perpetrators, and that all possible steps to that effect had been taken.
51. It does not appear that any investigative activity took place between November 2001 and December 2005; the applicant's attempts to have the criminal proceedings resumed proved unsuccessful.
52. On 4 November 2005 the present application was communicated to the Russian Government.
53. On 16 December 2005 the Zavodskoy District Prosecutor's Office resumed the proceedings in criminal case no. 12331.
54. By a decision of 22 December 2005 the investigator in charge, referring to the fact that, during the examination of the materials in case no. 12331 concerning the abduction of the applicant's son and other persons, he had discovered that the bodies of the applicant's son and D., bearing signs of having met a violent death, had been found on 22 April 2001, ordered the institution of criminal proceedings in relation to the matter under Article 105 § 2 (a), (c) and (g) of the Russian Criminal Code (murder of two or more persons committed by a group and involving the act of kidnapping).
55. On 16 January 2006 the investigation in case no. 12331 was suspended, on the ground that it was impossible to identify those responsible.
56. On 1 March 2006 that decision was set aside and the criminal proceedings were reopened. The investigation was then stayed on 1 April and 21 August 2006 and resumed on 21 July 2006 and 16 January 2007 respectively.
57. According to the applicant, in March 2006 he was summoned to the Zavodskoy District Prosecutor's Office and informed that the investigation had been resumed. The applicant was not given access to the case file, let alone allowed to make copies of any documents.
58. Referring to the information provided by the Prosecutor General's Office, the Government submitted that, on 13 December 2000, the authorities had commenced an investigation into the abduction of the applicant's son and D. and subsequently, following the discovery of their bodies, into their murder and the theft of D.'s car. The investigation had been suspended and resumed on several occasions, but to date had failed to identify the alleged perpetrators. The investigation had been reopened most recently on 16 January 2007 and was being supervised by the Prosecutor General's Office. According to the Government, the applicant was duly informed about all decisions taken during the investigation.
59. The Government further submitted that the applicant had been questioned on 27 January and 30 April 2001 and on 20 December 2005 and that his wife, Aslanbek Kukayev's mother, had been questioned on 21 December 2005. According to the Government, the applicant had never made any statements concerning the fact that D.'s vehicle, which had disappeared on 26 November 2000, had later been seen at the Khankala federal military base. The applicant and his wife had been granted the status of victims on 20 and 21 December 2005 respectively and on 21 December 2005 had been recognised as civil parties seeking damages in the criminal proceedings. Relatives of other persons kidnapped on 26 November 2000 had also been questioned.
60. The investigating authorities had also questioned four persons, including Mr Dzh., all of whom, in the Government's words, “were apprehended by the federal forces on 26 November 2000 during a special operation and were later released”, as well as four police officers, including Mr G., and the servicemen who had found the bodies of the applicant's son and D. The Government did not specify on what date witness statements had been obtained and submitted that all the witnesses concerned had testified that they had no information regarding the perpetrators of the offences in question.
61. They stated next that on 23 April 2001 the corpses of Aslanbek Kukayev and D., found on 22 April 2001, had been examined by forensic medical experts, who had drawn up a report on 17 May 2001 stating that the death of the aforementioned two persons could have been caused by injuries sustained as a result of firearms shots. The Government stated that the investigating authorities had sent a number of queries to various State bodies on 19 December 2000, 3 January, 18 April, 8 May and 28 May 2001, and 18 December 2005. In their submission, on 3 March 2006 the investigators had sent a request to the Novosibirsk prosecutor's office to question the officers of the Novosibirsk special police unit who had served in Chechnya between 20 and 28 November 2001 (rather than 2000). It is unclear whether any reply was received to this query. On 20 March and 11 August 2006 the investigators had requested the town and district offices of the interior of the Chechen Republic to carry out a search so as to establish those responsible. None of the necessary information on the subject had been received, according to the Government, apart from the reply from the Chechen Department of the Federal Security Service to the effect that it had no information about the alleged perpetrators. According to the Government, the authorities had also undertaken other investigative measures; however, they did not specify what those measures had been.
62. In November 2005, when the application was communicated to them, the Government were invited to produce a copy of the investigation file in criminal case no. 12331 opened into the abduction and murder of Aslanbek Kukayev. Relying on the information obtained from the Prosecutor General's Office, the Government replied that the investigation was in progress and that disclosure of the documents would be in violation of Article 161 of the Code of Criminal Procedure, since the file contained information of a military nature and personal data concerning the witnesses. They, however, agreed to produce several documents, “disclosure of which did not contravene the requirements of Article 161”. In February 2006 the Court reiterated its request and suggested that Rule 33 § 3 of the Rules of Court be applied. In reply, the Government submitted a few additional documents but refused to produce the entire investigation file for the aforementioned reasons.
63. On 23 October 2006 the application was declared admissible. At that stage the Court once again invited the Government to submit the investigation file and to provide information concerning the progress of the investigation. In February 2007 the Government informed the Court of the latest dates on which the investigation had been suspended and reopened and produced several documents pertaining to the period after April 2006. Overall, the Government produced 67 documents running to 74 pages from the case file, which, as could be ascertained from the page numbering, comprised at least 235 pages. The documents included:
(a) copies of the reports by the two servicemen who had found the bodies of the applicant's son and D. on 22 April 2001;
(b) numerous procedural decisions suspending and reopening the investigation in case no. 12331;
(c) a number of investigators' decisions taking up case no. 12331;
(d) decisions granting the status of victims in case no. 12331 to relatives of some of the persons missing since 26 November 2000, but not to the applicant;
(e) letters dated 17 December 2005 notifying the applicant and D.'s mother of the transfer of the case to the Zavodskoy District Prosecutor's Office;
(f) numerous letters informing the applicant and relatives of other victims of the suspension and reopening of the criminal proceedings in case no. 12331.
64. The Government did not furnish the Court with any other documents from the case file.
65. The Government enclosed a number of letters from various higher courts in Russia, stating that the applicant had never lodged any complaints about the allegedly unlawful detention of his son or challenged in court any actions or omissions of the investigating or other law-enforcement authorities.
66. The Government also produced copies of domestic court decisions taken in unrelated sets of civil or criminal proceedings. These included three firstinstance judgments by which federal servicemen, privates or junior officers had been convicted of criminal offences committed in the Republic of Ingushetia or the Chechen Republic; a first-instance judgment and appeal decision awarding compensation for damage to property inflicted by servicemen in Ingushetia; a first-instance judgment and appeal decision awarding damages to the first applicant in Khashiyev and Akayeva v. Russia (nos. 57942/00 and 57945/00, judgment of 24 February 2005) in connection with the death of his relatives in Chechnya; and a first-instance judgment and appeal decision awarding compensation for omissions on the part of the investigating authorities during the investigation into a person's abduction in the Republic of Karachayevo-Cherkessia, the person in question having subsequently been released.
67. Until 1 July 2002 criminal-law matters were governed by the 1960 Code of Criminal Procedure of the RSFSR. On 1 July 2002 the old Code was replaced by the Code of Criminal Procedure of the Russian Federation.
68. Article 125 of the new Code provides that the decision of an investigator or prosecutor to dispense with criminal proceedings or to terminate criminal proceedings, and other decisions and acts or omissions which are liable to infringe the constitutional rights and freedoms of the parties to criminal proceedings or to impede citizens' access to justice may be appealed against to a district court, which is empowered to check the lawfulness and grounds of the impugned decisions.
69. Article 161 of the new Code enshrines the rule that data from the preliminary investigation may not be disclosed. Paragraph 3 of the same Article provides that information from the investigation file may be divulged with the permission of a prosecutor or investigator but only in so far as it does not infringe the rights and lawful interests of the participants in the criminal proceedings and does not prejudice the investigation. It is prohibited to divulge information about the private life of the participants in criminal proceedings without their permission.
VIOLATED_ARTICLES: 13
2
3
38
VIOLATED_PARAGRAPHS: 2-1
